FILED
                            NOT FOR PUBLICATION                             DEC 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JERRY A. BRENDEN,                                No. 13-35034

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00872-JLR

  v.
                                                 MEMORANDUM*
LORI CARLSON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jerry A. Brenden appeals pro se from the district court’s judgment

dismissing his action against his former employer. We review for an abuse of

discretion a dismissal for failure to comply with an order to amend the complaint to

comply with Federal Rule of Civil Procedure 8, McHenry v. Renne, 84 F.3d 1172,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1177 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing Brenden’s action

with prejudice because, despite being given an opportunity to amend, Brenden’s

operative first amended complaint did not comply with Rule 8, and Brenden failed

either to respond to the district court’s order to show cause with a second amended

complaint that complied with Rule 8, or to explain why his action should not be

dismissed. See id. (affirming dismissal where the plaintiff failed to amend the

complaint in compliance with Rule 8); Nevijel v. North Coast Life Ins. Co., 651

F.2d 671, 673 (9th Cir. 1981) (a complaint which fails to comply with Rule 8 may

be dismissed with prejudice under Rule 41(b)).

      All pending motions are denied as moot.

      AFFIRMED.




                                          2                                   13-35034